Title: To James Madison from Rufus King, 9 March 1802
From: King, Rufus
To: Madison, James


No. 57.
Sir,
London Mar. 9. 1802.
As your Letters to me concerning Mr. Ervings appointments do not explicitly state the Presidents intentions in respect to his being employed as an Assessor to the Commission under the seventh article of our Treaty with this Country, I desired him to send to the Board an Extract of his Instructions which define his Duties and which would be Sufficient to shew the Presidents expectation on this point. I at the same time wrote a Letter to the Board Copies of which, and of their Answer, you will find annexed.
I likewise subjoin the Copy of a Note from the Prussian Charge d’affaires, to which I have answered, that I would lose no time in apprizing you of its Contents. With perfect Respect and Esteem, I have the honour to be, Sir, Your ob. & faithful servt.
Rufus King
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC in a clerk’s hand, signed by King; docketed by Brent as received 31 May. For enclosures, see nn. 2 and 3.




   
   JM wrote to King on 27 July 1801 regarding Erving’s appointment (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:482 n.; printed in King, Life and Correspondence of Rufus King, 4:80 n.).



   
   King enclosed a copy of an 8 Mar. 1802 letter to him from the Board of Commissioners (3 pp.), signed by John Trumbull, Maurice Swabey, John Anstey, Christopher Gore, and William Pinkney, stating that they could not receive Erving as assessor on the grounds explained in the enclosed extract (5 pp.) from the minutes of their proceedings of 2 Mar. The minutes included transcripts of JM’s 27 July 1801 letter to Erving and King’s letter to the Board of Commissioners, 27 Feb. 1802, stating that Erving was appointed to replace both Samuel Williams as agent for claims and appeals and Samuel Cabot as assessor. The board concluded that the two appointments were incompatible, and they forwarded a 4 Mar. letter Erving wrote to them after being informed of their decision (1 p.), offering to withdraw from the office of assessor (see also Erving to JM, 6 Mar. 1802 [two letters], and Pinkney and Gore to JM, 9 Mar. 1802).



   
   King enclosed an 8 Mar. 1802 letter to him (1 p.; in French) from Louis Balan, informing him that Jacob Eberhard August Steinmetz had been appointed Prussian consul at Charleston.


